DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed December 16, 2021 has been entered. Claims 1-4 are amended, claims 6-10 are new, claim 5 is in original form. Therefore, claims 1-10 are currently pending in the application. The only independent claim is claim 1.
The applicant’s Remarks, filed December 16, 2021, has been fully considered. The applicant argues, under the heading “Formal Matters,” that the title of the application has been changed. The examiner notes this and withdraws the specification objection made regarding the title in the previous Detailed Action, which was the Non-Final Rejection dated October 6, 2021. 
The applicant argues, under the heading “Rejection under 35 U.S.C. § 112,” that the amendment to claim 2 should result in the withdraw of the 35 U.S.C. § 112(a) written description rejection made in the Non-Final Rejection. The examiner believes that “at a given distance” is clear and withdraws the rejection. 
The applicant argues, under the heading “Rejection under 35 U.S.C. § 103,” that Kondo et al. (JP2007/099237 A) and Breed (U.S. Pat. No. 7,979,173 B2) do not teach the limitations of the present claims. The examiner respectfully disagrees. Although not always shown in the figures, what Kondo teaches is largely the same as the claims of the present application. Although the example given in Fig. 6 of Kondo permits the vehicle to maintain a single speed, it is clear that Kondo contemplates that 
In the example shown in Fig. 6 of Kondo, one can reasonably ask: what would happen using the system of Kondo if the pedestrian 53a was closer to the traveling lane 60, or if the traveling lane was so narrow that the plotted course was straight? The host vehicle 1 would be squeezed between the risk zones 53 and the vehicle 52a in the neighboring lane. Without a doubt, the system taught by Kondo would cause the host vehicle 1 to slow down to the maximum speed limit allowable for each level of risk the vehicle encountered. That is essentially what claim 1 of the present application teaches. 
Kondo clearly contemplates slowing down as the risk potential / proximity to an object increases. Otherwise, why would Kondo teach in table 4 that various objects have various risk levels based on distance and then teach in the specification that higher risk levels result in lower maximum speeds for the host vehicle, and lower relative speeds, as will be discussed shortly? Kondo, Figure 5(a), as discussed in the middle of page 3 of Kondo, also shows a pedestrian 50 (“adult person”), with various “risk potentials,” which directly correlate to speed limits. Eventually, as will be shown in the rejection of claim 8, the allowable speed of the vehicle becomes zero.
The applicant argues under the heading “Rejection under 35 U.S.C. § 103,” on that Kondo does not teach “upper-limit relative speeds of the vehicle with respect to the object” (page 9 of the Remarks). In contrast, the applicant argues, Kondo describes “an absolute speed (relative to the ground, not the object)” (page 11 of the Remarks). In the published version of the present application (Ohmura, US2021/0046928 A1), the term “relative speed” is used in paragraph 0044 to refer to essentially stationary objects, such 
Kondo also contemplates using “relative speed.” In the second to last paragraph on page 4, Kondo teaches that “it is also possible to calculate the relative speed with the object and correct based on the relative speed.” Therefore, in Fig. 6 of Kondo, if the host vehicle were traveling behind moving vehicle 52a, the risk potential distributions which correlate directly to maximum speeds, would in fact translate to maximum relative speeds.
Regarding the steps that the applicant interprets Kondo as teaching, as discussed on pages 10-11 of the Remarks, the examiner wishes to note that Kondo’s process is in Fig. 3 of Kondo, which ends with a “RETURN”. The return indicates that, the next time through the loop, if the vehicle is within a different risk potential, which is effectively a different speed limit zone, then the vehicle will be controlled to reduce its speed to lower than the maximum permissible speed given the vehicle’s proximity to the object. The risk potentials / speed limits are predetermined, as shown in Fig. 4(b), although where they fall geographically can be dynamically changed as the object and the host vehicle move. Therefore, the examiner respectfully disagrees that “Kondo Remarks do not come from Kondo. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JP2007/099237 A) in view of Breed (U.S. Pat. No. 7,979,173 B2).

Regarding claim 1, Kondo teaches:
A vehicle control system provided in a vehicle (see the middle of 3 of the attached English translation for a paragraph beginning with “Then, the PCU 6 performs…”. That paragraph teaches a system with “deceleration control of the host vehicle”. Hereinafter, all page numbers will be to the attached English translation.
an obstacle detection sensor configured to detect an object (see page 2, paragraph 7 under “Description” for a “vehicle environment recognition means for recognizing at least an object outside the vehicle”. See page 2, paragraph 2 for said means being a sensor such as a camera.); and 
a vehicle control device configured to, 
when the vehicle travels around the object, set, in at least a part of a region between the vehicle and the object, a speed distribution area defining a distribution of a plurality of upper-limit relative speeds of the vehicle with respect to the object such that the plurality of upper-limit relative speeds of the vehicle with respect to the object are set lower while approaching the object (see Fig. 6 and the middle of page 3 for a PCU 6 that “sets the allowable vehicle speed V0 of the host vehicle so that the higher the maximum value [of risk potential], the lower the speed, and the lower the value, the higher the [allowable] speed.” See Fig. 6, items 52 and 53; and see Fig. 59(a), the concentric rings, for a plurality of risk potentials which translate directly to a plurality of vehicle speeds. For relative speeds, see Kondo, the second to last paragraph on page 4, for the teaching that “it is also possible to calculate the relative speed with the object and correct based on the relative speed.” Therefore, in Fig. 6 of Kondo, if the host vehicle were traveling behind vehicle 52a, the risk potential distributions which effectively translate directly to maximum speeds, would in fact translate to maximum relative speeds.), and 
execute a vehicle speed control and/or a steering control of the vehicle while the vehicle travels through different positions corresponding to different upper-limit relative speeds of the plurality of upper-limit relative speeds in the speed distribution area so as to prevent a relative speed of the vehicle with respect to the object from exceeding the upper-limit relative speed at each position of the different positions in the speed distribution area (see the middle of 3 of the attached English translation for a paragraph beginning with “Then, the PCU 6 performs…”. That paragraph teaches a system with “deceleration control of the host vehicle”. As argued in the “Response to Arguments” section above, Kondo teaches that the vehicle will slow down to the various upper-limit speeds as it travels through different positions. This is also seen in the method of Kondo in Fig. 3, which states that the vehicle speed will be controlled in S111 if the speed is over the above speed limit for the region the vehicle is in. Then the method will “RETURN”. For relative speeds, see Kondo, the second to last paragraph on page 4, for the teaching that “it is also possible to calculate the relative speed with the object and correct based on the relative speed.” Therefore, in Fig. 6 of Kondo, if the host vehicle were traveling behind vehicle 52a, the risk potential distributions which directly correlate to maximum speeds, would in fact translate to maximum relative speeds.), wherein 
the vehicle control system further comprises an external state detection sensor configured to acquire external information regarding a state of an outside of the vehicle which exerts an influence on visibility of a driver of the vehicle (see page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.”).
the vehicle control device is configured to 
change the plurality of upper-limit relative speeds in the speed distribution area, according to the estimated degree of the visibility (see page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.” See also Fig. 6 and the middle of page 3 for a PCU 6 that “sets the allowable vehicle speed V0 of the host vehicle so that the higher the maximum value [of risk potential], the lower the speed, and the lower the value, the higher the [allowable] speed.” Since the risk goes up with bad weather, and since visibility goes down with bad weather, as is a matter of common sense, but which is taught explicitly in the next bullet point, Kondo teaches this limitation. Note that Fig. 4 categories the plurality of risk potentials with directly relate to vehicle speed. See also Fig. 5(a) for a plurality of risk potentials / speeds. For relative speeds, see Kondo, the second to last paragraph on page 4, for the teaching that “it is also possible to calculate the relative speed with the object and correct based on the relative speed.” Therefore, in Fig. 6 of Kondo, if the host vehicle were traveling behind vehicle 52a, the risk potential distributions which directly correlate to maximum speeds, would in fact translate to maximum relative speeds.).  
Yet Kondo does not explicitly further teach: 
the vehicle control device is configured to 
estimate a degree of the visibility of the driver of the vehicle, based on the external information acquired by the external state detection sensor. 
However, Breed teaches:
the vehicle control device is configured to 
estimate a degree of the visibility of the driver of the vehicle, based on the external information acquired by the external state detection sensor (see col. 42, lines 24-33 for the teaching that, “In the presence of fog, rain, snow or smoke, for example, range-gating can be used…to measure the driver's sight distance and the speed of the vehicle can then be limited to a speed that allows for a safe stopping distance between the vehicle and another vehicle or object that may be in the path of the vehicle or on a collision path with the vehicle.” What this quote shows is that Breed could have also been used to teach the previous limitation: change the upper-limit relative speed in the speed distribution area, according to the estimated degree of the visibility.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kondo, to add the additional features of a vehicle control device is configured to estimate a degree of see col. 42, line 31-32 for safe stopping.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, Kondo and Breed teach the vehicle control system as recited in claim 1.
Kondo further teaches:
A vehicle control system, wherein 
the vehicle control device is configured to set the upper-limit relative speed, at a given distance from the object in the speed distribution area, such that the upper-limit relative speed is lowered as the degree of the visibility becomes lower (see Kondo Figs. 5 and 6 for various distances between the object and the vehicle. The oval formed by the moving figures in Fig. 5a and b are the ovals marked as items 51 and 53 in Fig. 6. See the second to last paragraph on page 3 for the fact that gains are set to determine the risk potential as it relates to distance. Although this is the case, given the exact same circumstances, for example, the object is not moving at all or is moving at the same rate as a previous time, the distances related to the speed distribution area will be the same and change only with respect to weather. For that, see page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.” For relative speeds, see Kondo, the second to last paragraph on page 4, for the teaching that “it is also possible to calculate the relative speed with the object and correct based on the relative speed.” Therefore, in Fig. 6 of Kondo, if the host vehicle were traveling behind vehicle 52a, the risk potential distributions which directly correlate to maximum speeds, would in fact translate to maximum relative speeds.).  

Regarding claim 3, Kondo and Breed teach the vehicle control system as recited in claim 1.
Kondo further teaches:
A vehicle control system, wherein 
the speed distribution area defines the plurality of upper-limit relative speeds according to a lateral distance from the object (see Fig. 6 which the third-to-last paragraph on page 3 calls the “risk map of the environment outside the vehicle.” The map determines the risk and associates a speed limit with risk. See the middle of page 3 for a PCU 6 that “sets the allowable vehicle speed V0 of the host vehicle so that the higher the maximum value [of risk potential], the lower the speed, and the lower the value, the higher the [allowable] speed.” For a plurality of speeds, see at least Fig. 5(a).), and 
Yet Kondo does not appear to explicitly teach, everything else in the claim.

A vehicle control system, wherein 
the vehicle control device is configured to change a relationship between the lateral distance from the object and the plurality of upper-limit relative speed, according to the degree of the visibility (see col. 42, lines 24-35 for the teaching that, “In the presence of fog, rain, snow or smoke, for example, range-gating can be used…to measure the driver's sight distance and the speed of the vehicle can then be limited to a speed that allows for a safe stopping distance between the vehicle and another vehicle or object that may be in the path of the vehicle or on a collision path with the vehicle.” According to lines 33-35, this “speed limiting system” occurs when “an object [is] at a certain distance from the vehicle.” Teaching “a speed” means there is a plurality of speeds that correlate to the various sign distances and speeds related to fog, rain, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kondo, to add the additional features of a vehicle control device is configured to estimate a degree of the visibility of the driver of the vehicle, based on the external information acquired by the external state detection sensor, as taught by Breed. The motivation for doing so would be to promote safe driving in bad weather,  as recognized by Breed (see col. 42, line 31-32 for safe stopping.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
This combination is especially obvious because Kondo strongly teaches toward it. See page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.” See also Fig. 6 and the middle of page 3 for a PCU 6 that “sets the allowable vehicle speed V0 of the host vehicle so that the higher the maximum value [of risk potential], the lower the speed, and the lower the value, the higher the [allowable] speed.” Since the risk goes up with bad weather, and since visibility goes down with bad weather, as is a matter of common sense, but which is taught explicitly in the next bullet point, Kondo teaches this limitation.

Regarding claim 4, Kondo and Breed teach the vehicle control system as recited in claim 2.
For everything else in this claim, please see the rejection of claim 3, which is substantially similar to claim 4 except for its dependency. 

Regarding claim 5, Kondo and Breed teach the vehicle control system as recited in claim 4.
Kondo further teaches:
A vehicle control system, wherein 
the external information includes at least one of weather, clock time, and lightness outside the vehicle (see page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.”)

Regarding claim 6, Kondo and Breed teach the vehicle control system as recited in claim 1.
Kondo further teaches:
A vehicle control system, wherein 
the plurality of upper-limit relative speeds are defined as a function of a distance from the object, wherein the function includes a gain coefficient related to the degree of change of the plurality of upper-limit relative speeds with respect to the distance from the object (this is supported by paragraph 0051 in the specification of the present application. See Fig. 6 and the second to last paragraph of page 3 for the “risk potential at the current position can be variably set according to, for example, the distance of the object from the host vehicle 1”. The risk potential is directly allowable host vehicle speed. For relative speeds, see Kondo, the second to last paragraph on page 4, for the teaching that “it is also possible to calculate the relative speed with the object and correct based on the relative speed.” Therefore, in Fig. 6 of Kondo, if the host vehicle were traveling behind vehicle 52a, the risk potential distributions which directly correlate to maximum speeds, would in fact translate to maximum relative speeds.), and 
the gain coefficient is set to a smaller value as the degree of the visibility becomes lower (this is supported by paragraph 0123 in the specification of the present application.).  

Regarding claim 7, Kondo and Breed teach the vehicle control system as recited in claim 1.
Kondo further teaches:
A vehicle control system, wherein 
when a parked vehicle and a pedestrian are both detected as the object (see Fig. 6 for pedestrian 53a and vehicle 52a. See Fig. 4(b), the 7th column from the right (the one with only the numbers 100, 50, and 0 for “car (static),” which is next to “car (dynamic)” in the 6th column from the right. (Translations can be easily obtained using the Google Translate app., and pointing one’s camera at the figure.) This shows that Kondo contemplates recognizing static or parked cars and that the example of Fig. 6 is an example showing a dynamic car but parked cars would also be detected.), the vehicle control device is configured to set 
a first speed distribution area for the parked vehicle (see Fig. 6, item 52a and Fig. 4(b), the 7th column from the right.) and 
a second speed distribution area for the pedestrian (see Fig. 6, item 53a), and 
execute the vehicle speed control and/or the steering control of the vehicle so as to prevent the relative speed of the vehicle with respect to the this is supported by paragraph 0057 in the specification of the present application, as the applicant notes on page 12 of the Remarks. The applicant also cites paragraphs 0105-0107 and Fig. 7A. With that in mind, see Kondo, the middle of 3 of the attached English translation for a paragraph beginning with “Then, the PCU 6 performs…”. That paragraph teaches a system with “deceleration control of the host vehicle”. As argued in the “Response to Arguments” section above, Kondo teaches that the vehicle will slow down to the various upper-limit speeds as it travels through different positions. This is also seen in the method of Kondo in Fig. 3, which states that the vehicle speed will be controlled in S111 if the speed is over the above speed limit for the region the vehicle is in. Then the method will “RETURN”. For relative speeds, see Kondo, the second to last paragraph on page 4, for the teaching that “it is also possible to calculate the relative speed with the object and correct based on the relative speed.” Therefore, in Fig. 6 of Kondo, if the host vehicle were traveling behind vehicle 52a, the risk potential distributions which directly correlate to maximum speeds, would in fact translate to maximum relative speeds.).  



Kondo further teaches:
A vehicle control system, wherein 
the vehicle control device is configured to set the plurality of upper-limit relative speeds in the speed distribution area to a smaller value in a situation where the visibility is poor, compared to Page 5 of 13Application No. 16/963,464Application Filing Date: July 20, 2020Docket No. NAP20310PCTUSa situation where the visibility is good, such that the vehicle travels at a distance further away from the object (this is supported by paragraph 0110 in the specification of the present application, as the applicant notes on page 12 of the Remarks. The point here is that the relative speed between vehicles will become zero at a greater distance during poor visibility than in good visibility. With that in mind, see page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.” See also Fig. 6 and the middle of page 3 for a PCU 6 that “sets the allowable vehicle speed V0 of the host vehicle so that the higher the maximum value [of risk potential], the lower the speed, and the lower the value, the higher the [allowable] speed.” Since the risk goes up with bad weather, and since visibility goes down with bad weather, as is a matter of common sense, Kondo teaches this limitation. Note that Fig. 4 categories the plurality of risk potentials with directly relate to vehicle speed. See also Fig. 5(a) for a plurality of risk potentials / speeds. Regarding the system moving “further away from the object” this can be seen in Fig. 6 with respect to the vehicle 1 swerving around an obstacle. However, as already discussed, scenarios exist in which such swerving is not possible. In those cases, the vehicle will slow down through the plurality of risk potential / speed zones. When there is bad weather / visibility as compared to good the host vehicle will travel further way from the obstacle. This can be seen from the fact that Kondo teaches that the risk potentials can be adjust based on weather, time, etc., but also in Fig. 4(b) in which at least the second and third columns (adult and child, respectively) have a “P” value, or risk potential of 100 at a close distance to themselves. In the middle of page 4 of Kondo, Kondo teaches that Vmax = 11 km/h and that determining the upper limit speed V0 is found by taking Vmax -K*Pmax, where K is a constant such as 1 km/h and P is whatever it is according to the chart in Fig. 4(b), as adjusted for weather/visibility. Therefore, the teaching is that when P = 100, the upper limit speed, V0, will be 0 km/h. The distance for which V0 = 0 will increase with poor visibility and vice versa, because, as stated at the bottom of page 4 “the risk map will increase as a whole according to the weather, time zone, or the like”. For relative speeds, see Kondo, the second to last paragraph on page 4, for the teaching that “it is also possible to calculate the relative speed with the object and correct based on the relative speed.” Therefore, in Fig. 6 of Kondo, if the host vehicle were traveling behind vehicle 52a, the risk potential distributions which directly correlate to maximum speeds, would in fact translate to maximum relative speeds.)

Regarding claim 9, Kondo and Breed teach the vehicle control system as recited in claim 7.
Kondo further teaches:
A vehicle control system, wherein 
the vehicle control device is configured to set the plurality of upper-limit relative speeds for the parked vehicle to a smaller value and the plurality of upper-limit relative speeds for the pedestrian to a smaller value, respectively, in a situation where the visibility is poor, compared to a situation where the visibility is good, such that the vehicle travels at a distance further away from the object (see page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.” See also Fig. 6 and the middle of page 3 for a PCU 6 that “sets the allowable vehicle speed V0 of the host vehicle so that the higher the maximum value [of risk potential], the lower the speed, and the lower the value, the higher the [allowable] speed.” Since the risk goes up with bad weather, and since visibility goes down with bad weather, as is a matter of common sense, Kondo teaches this limitation. Note that Fig. 4 categories the plurality of risk potentials with directly relate to vehicle speed. See also Fig. 5(a) for a plurality of risk potentials / speeds. Regarding the system moving “further away from the object” this can be seen in Fig. 6 with respect to the vehicle 1 swerving around an obstacle. However, as already discussed, scenarios exist in which such swerving is not possible. In those cases, the vehicle will slow down through the plurality of risk potential / speed zones. When there is bad weather / visibility as compared to good the host vehicle will travel further way from the obstacle. This can be seen from the fact that Kondo teaches that the risk potentials can be adjust based on weather, time, etc., but also in Fig. 4(b) in which at least the second and third columns (adult and child, respectively) have a “P” value, or risk potential of 100 at a close distance to themselves. In the middle of page 4 of Kondo, Kondo teaches that Vmax = 11 km/h and that determining the upper limit speed V0 is found by taking Vmax -K*Pmax, where K is a constant such as 1 km/h and P is whatever it is according to the chart in Fig. 4(b), as adjusted for weather/visibility. Therefore, the teaching is that when P = 100, the upper limit speed, V0, will be 0 km/h. The distance for which V0 = 0 will increase with poor visibility and vice versa, because, as stated at the bottom of page 4 “the risk map will increase as a whole according to the weather, time zone, or the like”. For relative speeds, see Kondo, the second to last paragraph on page 4, for the teaching that “it is also possible to calculate the relative speed with the object and correct based on the relative speed.” Therefore, in Fig. 6 of Kondo, if the host vehicle were traveling behind vehicle 52a, the risk potential distributions which directly correlate to maximum speeds, would in fact translate to maximum relative speeds.).  

10 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JP2007/099237 A) in view of Breed (U.S. Pat. No. 7,979,173 B2) in further view of Gern et al. (DE 10 2005 057 251 A1).

Regarding claim 10, Kondo and Breed teach the vehicle control system as recited in claim 6.
Yet Kondo does not appear to explicitly further teach:
A vehicle control system, wherein 
the external state detection sensor includes 
a wiper sensor for outputting an operating signal indicative of an operating state of a wiper of the vehicle, and 
a light intensity sensor for measuring light intensity of the outside of the vehicle.
However, Breed further teaches:
A vehicle control system, wherein 
a light intensity sensor for measuring light intensity of the outside of the vehicle (see col. 42, lines 6-54. The “imager” of line 24 detects light reflections, but when the intensity is low “range-gating can be used at night to extend the observable distance”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kondo, to add the additional features of a vehicle control system wherein the external state detection sensor includes a light intensity sensor for measuring light intensity of the outside of the see col. 42, line 31-32 for safe stopping.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Kondo and Breed do not appear to further teach:
A vehicle control system, wherein 
the external state detection sensor includes 
a wiper sensor for outputting an operating signal indicative of an operating state of a wiper of the vehicle.
However, Gern teaches:
A vehicle control system, wherein 
the external state detection sensor includes 
a wiper sensor for outputting an operating signal indicative of an operating state of a wiper of the vehicle (see Gern, paragraph 0022, for “a detection of the windshield wiper frequency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kondo, to add the additional features of a vehicle control system wherein the external state detection sensor includes a wiper sensor for outputting an operating signal indicative of an operating state of a wiper of the vehicle, as taught by Breed. The motivation for doing so see paragraph 0022.) in order to maintain “sufficient spacing from other road users automatically,” as recognized by Gern (see paragraph 0003.) 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This conclusion is especially obvious because Gern also teaches a light intensity sensor, see paragraph 0022 for “a light sensor” detecting dusk.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Braunberger (US2014/0336892 A1) see paragraph 0182 for a “light sensor” that sends information to control device 2345. See paragraph 0182 for the control device 2345 sending the sensor data to the vehicle adjustment circuits 2395, which can be a “speed control activation circuit”. See paragraph 0199 for the speed control activation circuit being used to slow the speed of the vehicle. See paragraphs 0094-0095 for the system being used to maintain a safe distance between a host vehicle and other objects on the road. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665